Title: To James Madison from Jacquelin Ambler, 11 May 1782
From: Ambler, Jacquelin
To: Madison, James



Dear Sir
Virginia Richmond May 11th. 1782
I am exceedingly obliged by the friendly sentiments in your last respecting my late appointment. I have not been long enough in it to determine whether it will be attended with less inquietude than the former, but I think I discover a greater degree of trouble.
Mr. Webb seems determined to set out on Monday; if so he will probably reach Phila. as soon as this gets to hand; it gives me satisfaction to think you will be speedily reimbursed for the Money advanced Mr. Jameson. I sincerely wish our Treasury would enable us to make you a remittance. We have not had ten pounds Specie in it since my coming into Office, and it is much to be feared there will not any come in for a long time. The People begin already to complain of the burthen laid on them by the last Assembly, & make no scruple of asserting the impossibility of raising hard Money for the Land Tax. Want of Commerce prevents a due circulation of what Money is in the State, so that tho’ the Army of our Allies spend some with us, it remains in few hands. The Officers of Civil Government have not been paid for the last ten Months; my Quarters Salary in the Spring of 1781. amounted to 9-16- at the then depreciation. We don’t know what to make of this intelligence under the Philaa. Head May 2. 1782 I hope your next will throw some light on the Subject
Yours with great esteem & regard
J: Ambler
